TRAYNOR, C. J.
I dissent.
Section 654 of the Penal Code provides that “An act or omission which is made punishable in different ways by different provisions of this code may be punished under either of such provisions, but in no case can it be punished under more than one.” Underlying this deceptively simple language is a legislative determination that essentially unitary criminal activity shall not be punished more than once regardless of how many distinct crimes it may comprise. The statute “has been applied not only where there was but one ‘act’ in the ordinary sense . . . but also where a course of conduct violated more than one statute and the problem was whether it comprised a divisible transaction which could be punished under more than one statute within the meaning of section 654.” (People v. Brown (1958) 49 Cal.2d 577, 591 [320 P.2d 5].) Since its application is not limited to cases in which the identical conduct violates two statutes or one offense is necessarily included in the other1 (Neal v. State of California *612(1960) 55 Cal.2d 11, 18 [9 Cal.Rptr. 607, 357 P.2d 839], and cases cited), the words an “act . . . made punishable ... by different provisions ’ ’ do not refer to the entire criminal conduct proscribed by each provision but to conduct significantly common to both.
Thus, in People v. Logan (1953) 41 Cal.2d 279, 290 [260 P.2d 20], we held that a defendant who committed robbery by striking his victim with a baseball bat could be punished only once for that act, since the “one act of inflicting force with the bat cannot both be punished as assault with a deadly weapon and availed of by the People as the force necessary to constitute the crime of robbery.” Although the act of striking the victim was not by itself made punishable by different provisions of the Penal Code, it nevertheless fell within section 654 because it was an essential element of both the robbery and the assault. (In re Chapman (1954) 43 Cal.2d 385, 389 [273 P.2d 817].)
Moreover, there is no requirement that the act common to both crimes be punishable before section 654 comes into play. In Neal v. State of California, supra, 55 Cal.2d 11, the act common to both crimes was the act, not punishable by itself, of throwing lighted gasoline. It was made punishable as arson because the gasoline was thrown into a house and as attempted murder because it was thrown onto human beings. Since it “is the singleness of the act and not of the offense that is determinative” (People v. Knowles (1950) 35 Cal.2d 175, 187 [217 P.2d 1]), Neal could not be punished for both of those crimes. In People v. Craig (1941) 17 Cal.2d 453, 458 [110 P.2d 403], the act common to both statutory and forcible rape was the act, innocent by itself, of sexual intercourse. (See In re Lane (1962) 58 Cal.2d 99, 104 [22 Cal.Rptr. 857, 372 P.2d 897].) Although the additional elements of the force ■ used and the age of the victim made the act punishable under different subdivisions of section 261 of the Penal Code, the defendant could be punished only once.
The foregoing eases control this case, for petitioner’s single act of driving was an essential element, indeed the only active element, of the two crimes charged, namely, driving with knowledge that his driving privilege was suspended (Veh. Code, § 14601) and driving while under the influence of intoxicating liquor. (Yeh. Code, § 23102.)
Cases involving simultaneous possession of different items of contraband are obviously not to the contrary (e.g.. People v. Schroeder (1968) 264 Cal.App.2d 217, 227-228 [70 Cal.*613Rptr. 491] [multiple punishment for simultaneous possession of various narcotic drugs, not precluded by section 654]; People v. Lockwood (1967) 253 Cal.App.2d 75, 82-83 [61 Cal.Rptr. 131] [same]; People v. Lopez (1959) 169 Cal.App.2d 344, 350-351 [337 P.2d 570] [same]; People v. Mandell (1949) 90 Cal.App.2d 93, 98-99 [202 P.2d 348] [same]; People v. Wasley (1966) 245 Cal.App.2d 383, 387 [53 Cal.Rptr. 877] [possession of different illegal weapons]; cf. People v. Schroeder, supra, 264 Cal.App.2d at pp. 228-229 [possession of single narcotic a single offense]; People v. Branch (1953) 119 Cal.App.2d 490, 495-496 [260 P.2d 27] [possession and sale of same narcotic]), for the possession of one item is not essential to the possession of another separate item. One does not possess in the abstract; possession is meaningless unless something is possessed. The possession of each separate item is therefore a separate act of possession.
Of course, had petitioner been convicted of a “crime” of being intoxicated and a “crime” of knowing that his driving privilege was suspended, the possession eases would be in point, and section 654 would not preclude punishing petitioner for both offenses even though he committed them simultaneously. In such a case there would be no act of petitioner common to the two crimes. Petitioner, however, was not convicted of being intoxicated and knowing that his driving privilege was suspended but of a single act of driving while intoxicated and while his driving privilege was suspended. It is the singleness of that act that is determinative.
The Attorney General contends, however, that Vehicle Code sections 14601 and 23102 have different public purposes directed at distinct evils, and that the driver who violates both statutes simultaneously should be doubly punished because he is invading two social interests that the Legislature had designated for distinct protection by the enactment of two different statutes. In a jurisdiction without a multiple punishment rule like that of Penal Code section 654, this “distinct evil” test might aid 'the courts in ascertaining whether the Legislature intended cumulative punishments for simultaneous violations of statutes like Vehicle Code sections 14601 and 23102. (See Twice in Jeopardy (1965) 75 Yale L.J. 262, 320; Kirchheimer, The Act, the Offense, and Double Jeopardy (1949) 58 Yale L.J. 513, 523.) In California, however, when the rule of section 654 precluding multiple punishment applies, the courts cannot invoke the “distinct evil” test to evade that statutory rule. (But see People v. Winchell (1967) 248 Cal.*614App.2d 580, 596 [56 Cal.Rptr. 782]; People v. Wasley, supra, 245 Cal.App.2d 383, 386; People v. Poe (1965) 236 Cal.App.2d Supp. 928, 942 [47 Cal.Rptr. 670].)2
Moreover, any notion that a California court can multiply sentences because defendant’s single act violates statutes that, in the court’s view, vindicate different societal interests should have been dispelled by decisions such as People v. Brown, supra, 49 Cal.2d 577, 590 (defendant cannot be sentenced both for criminal abortion and for murder caused by the same act), and People v. Craig, supra, 17 Cal.2d 453, 457 (defendant cannot be sentenced for both statutory rape and forcible rape committed by one act of intercourse forced upon a 16-year-old girl; compare, People v. McCollum (1931) 116 Cal.App. 55, 58 [2 P.2d 432], a prosecution for both statutory rape and incest resulting from defendant’s one act of intercourse with his 16-year-old daughter; the trial court correctly anticipated the Craig decision, but the appellate court withheld judgment on the question).
The Attorney General contends that multiple punishment should be allowed in accord with the statement in Neal v. State of California, supra, 55 Cal.2d 11, 20, that “the purpose of the protection against multiple punishment is to insure that the defendant’s punishment will be commensurate with his criminal liability.” The Neal opinion made the quoted statement in the course of an inquiry into legislative purpose3 *615with respect to the extent of punishment of a defendant who criminally injures or kills more than one victim. In holding that section 654 does not forbid the separate punishment of a defendant’s multiple crimes of violence that harm multiple victims, even though a single physical movement of the defendant is the one common cause of injuries or deaths of the several victims, Neal speaks of the multiple victim problem in terms of culpability4 and consequences.5 Moreover, under the orthodox theory of crime on which the Legislature based the Penal Code, the act of killing A is essentially distinct from the act of killing B even when a single muscular contraction of the defendant is the common cause of both deaths. The concept of punishment “commensurate with his criminal liability,” used in Neal as an aid to the determination of legislative purpose in a multiple victim case, cannot be wrenched from that context and invoked in the present case to justify ignoring the controlling precedents upon which the court in Neal relied in holding that Neal could not be punished both for arson and attempted murder.
The Attorney General also contends that petitioner’s unin*616terrupted and factually indivisible course of driving (see People v. Kehoc (1949) 33 Cal.2d 711, 715 [204 P.2d 321]) can be split to permit multiple sentencing by application of the Neal ‘‘intent and objective” test (55 Cal.2d at p. 19): “Whether a course of criminal conduct is divisible and therefore gives rise to more than one act within the meaning of section 654 depends on the intent and objective of the actor. If all of the offenses were incident to one objective, the defendant may be punished for any one of such offenses but not for more than one. ’ ’ That test was not designed to permit multiple sentencing that section 654 clearly forbids but to preclude improper multiplication of sentences when there is at least some arguable question as to the factual divisibility of defendant’s course of criminal conduct.6
*617There is no such arguable question in this case. Even if there were, Neal would support petitioner, for he had only the single intent and objective to get from one place to another. There is nothing in Neal to indicate that the intent and objective of the defendant must be criminal before it may be deemed relevant in determining whether a course of criminal conduct is not divisible so as to give rise to no more than one act within the meaning of section 654. Although the Neal ease and the cases following it involved criminal intents and objectives (see cases cited in footnote 6 supra), that fact is not controlling. It is wholly anomalous to seize on the innocence of the defendant’s intent and objective as determinative just as it is wholly anomalous to seize on the innocence of the act common to both crimes as determinative. It is a strange inversion that a defendant who commits an act that is the essential and crucial element of two crimes can be punished twice if that act by itself is innocent or the defendant’s intent and objective are innocent but can be punished only once if the common act or the intent and objective are criminal.
Tobriner, J., and Sullivan, J., concurred.

 For example, a single a?t of statutory rape would in every case also constitute contributing to the delinquency of a minor, and the latter offense is therefore necessarily included in the former. (People v. Greer (1947) 30 Cal.2d 589, 597-598 [184 P.2d 512].)


 Both Winchell and Wasley correctly upheld dual sentences for simultaneous but different “acts.” In Winchell the defendant simultaneously violated Penal Code section 12021, forbidding possession by an ex-convict of a pistol capable of being concealed on his person, and Penal Code section 466, forbidding possession of “a picklock, crow, keybit, or other instrument or tool with intent feloniously to break or enter into any building. ’ ’ In Wasley the defendant simultaneously violated section 12021, proscribing possession of a eoneealable pistol by an ex-convict, and section 12020, proscribing possession of a sawed-off shotgun by “any person. ’ ’ The decisions mention the different public purposes served by the two statutes violated by the respective defendants, but they do not purport to announce a “distinct evils” test contrary to section 654.
Since possession of a physical object is an “act” within the meaning of section 654, the defendant who possesses two different kinds of contraband in violation of two different statutes is committing two different “acts” of proscribed possession.
The Poe case, supra, 236 Cal.App.2d Supp. 928, 942, unlike Winchell and Wasley, decided the double punishment issue erroneously and should therefore be disapproved. In Poe precisely the same conduct of the defendants was a trespass proscribed by Penal Code section 602, subdivision (j), and a contempt proscribed by Penal Code section 166,. subdivision 4. The appellate court upheld dual sentences for this single ‘ ‘ act ’ ’ on the theory that the trespass was a crime against property whereas contempt was a crime against the authority of the superior court.


 It is a legislative, not a judicial, function to fix the extent of punishment that can be imposed for any particular crime or group of crimes. *615Subject only to constitutional limitations, the Legislature can define crimes and set their punishments as it sees fit. (Bell v. United States (1955) 349 U.S. 81, 82 [99 L.Ed. 905, 909, 75 S.Ct. 620]; People v. Knowles (1950) 35 Cal.2d 175, 181 [217 P.2d 1]; In re Rosencrantz (1928) 205 Cal. 534, 537-538 [271 P. 902].) The courts cannot impose criminal penalties for conduct that the Legislature has not made punishable (United States v. Wiltberger (1820) 18 U.S. 76, 93 [5 L.Ed. 37, 42]; Matter of Ellsworth (1913) 165 Cal. 677, 681 [133 P. 272]; Havemeyer v. Superior Court (1890) 84 Cal. 327, 376 [24 P. 121, 18 Am.St.Rep. 192, 10 L.R.A. 627]; Pen. Code, §15) or adjudge punishment in excess of that authorized by the Legislature. (People v. Lein (1928) 204 Cal. 84, 87 [266 P. 536]; People v. Riley (1874) 48 Cal. 549; In re Rye (1957) 152 Cal.App.2d 594, 596 [313 P.2d 914]; In re Carmignani (1925) 71 Cal.App. 632, 633 [235 P. 1033].) The Legislature can and does command multiple punishments for some crimes (e.g., Pen. Code, §§ 67, 68, 98 [disqualification from or forfeiture of office in addition to any other punishment for certain offenses] ) and it authorizes the courts in their discretion to impose multiple punishments for others (e.g., the familiar statutory provision that a crime is punishable by imprisonment, fine, or both). The Legislature could also, -if it saw fit to do so, expressly command or authorize multiple sentences for a group of crimes, however closely they might be related. Instead, the California Legislature, so far as multiple sentences for related crimes are concerned, has seen fit to enact the general multiple punishment preclusion of section 654.


 ''A defendant who commits an act of violence with the intent to harm more than one person or by a means likely to cause harm to several persons is more culpable than a defendant who harms only one person.” (55 Cal.2d at p. 20.)


 "Section 654 is not . applicable Tvhere . . . one act has two results each of which is an act of violence against the person of a separate, individual. ’ ’ ’ (55 Cal.2d at pp. 20-21, quoting from People v. Brannon (1924) 70 Cal.App. 225, 235-236 [233 P. 88].)


 The Neal opinion stated its “intent and objective” test immediately after it had quoted from People v. Brown, supra, 49 Cal.2d 577, 591, the comment that “Section 654 has been applied not only where there was but one 'act’ in the ordinary sense . . . but also where a course of conduct violated more than one statute and the problem was whether it comprised a divisible transaction which could be punished under more than one statute within the meaning of section 654.”
Neither Neal nor Brown presented any question of a “divisible” transaction. In each of those eases one factually indivisible act was a common element of defendant’s violation of two statutes. In Neal the defendant threw and ignited gasoline with intent to and did commit both arson and attempted murder. In Brown the defendant’s act that was intended to abort L also killed her. In both eases section 654 forbade sentencing the defendant for the two crimes committed by the one act, and there was no occasion to inquire whether his offenses were or were not ' ‘ incident to one objective. ’ ’
Other decisions cited in Neal and Brown, however, show that Neal’s 11 intent and objective” test should guide the sentencing judge in eases presenting a “course of action” or “transaction” that, by oversubtle division of the evidence of acts and intents, could be split into a series of discrete crimes proscribed by different statutes directed against basically the same kind of criminality. (See, e.g., People v. Kehoe, supra, 33 Cal.2d 711, 713, 715; People v. Greer, supra, 30 Cal.2d 589, 603; compare People v. Slobodion (1948) 31 Cal.2d 555, 562 [191 P.2d 1].) In such eases the sentencing court is confronted with a state of facts that may or may not come within '' the meaning of section 654” in the sense thp.t, although section 654 does not give a comprehensive or definitive rule enabling the solution of all multiple sentencing problems, it does indicate a general legislative purpose of lenity so far as the multiplication of sentences is concerned. Sometimes (as in Greer) the statutes defining the separate crimes in themselves will enable the court to ascertain the legislative purpose that they should not be separately punished, without resort to section 654. If, however, there remains a doubt as to the legislative purpose concerning the multiplication of sentences, the doubt should be resolved in favor of lenity. (In re Tartar (1959) 52 Cal.2d 250, 257 [339 P.2d 553]; People v. Ralph (1944) 24 Cal.2d 575, 581 [150 P.2d 401]; see In re Estrada (1965) 63 Cal.2d 740, 744-745 [48 Cal.Rptr. 172, 408 P.2d 948].) In this class of cases “the meaning of section 654” and the “intent and objective” test direct the courts toward lenity in the same way that a judicially recognized “basic principle that forbids multiple punishment for one criminal act” forbids *617splitting a course of conduct into multiple violations of the same statute whenever there is a doubt as to the propriety of such fragmentation. (In re Johnson (1966) 65 Cal.2d 393, 395 [54 Cal.Rptr. 873, 420 P.2d 393].)
Neal’s ‘intent and objective” test also governs sentencing in eases of multiple convictions for both an inchoate crime (e.g., burglary, conspiracy, solicitation, and like offenses that in fact and by definition are committed not as ends in themselves but as preparation for the consummation of a further criminal purpose) and substantive crimes committed in execution of the inchoate purpose. There may be no single external “act” necessarily common to the preparatory offense and the ultimate offense to bring the case precisely within the preclusion of section 654, but by application of the “intent and objective” test the legislative purpose expressed by that section is effected. Illustrating this application of Neal are People v. McFarland (1962) 58 Cal.2d 748, 760-762 [26 Cal.Rptr. 473, 376 P.2d 449] (burglary with intent to commit larceny and the larceny); People v. Hicks (1965) 63 Cal.2d 764, 765-766 [48 Cal.Rptr. 139, 408 P.2d 747] (burglary with intent to commit sexual felonies and the consummated sex offenses); In re McGrew (1967) 66 Cal.2d 685, 688 [58 Cal.Rptr. 561, 427 P.2d 161] (same); In re Cruz (1966) 64 Cal.2d 178, 180-181 [49 Cal.Rptr. 289, 410 P.2d 825] (conspiracy to commit grand theft and grand theft); In re Romano (1966) 64 Cal.2d 826, 828 [51 Cal.Rptr. 910, 415 P.2d 798] (conspiracy, burglary, and theft); In re Pratt (1967) 66 Cal.2d 154, 156 [56 Cal.Rptr. 895, 424 P.2d 335] (kidnaping for the purpose of robbery and robbery); In re Malloy (1967) 66 Cal.2d 252, 256 [57 Cal.Rptr. 345, 424 P.2d 929] (same). Examples need not be multiplied; the principle is plain. (See Twice in Jeopardy (1965) supra, 65 Yale L.J. 262, 319; Kirchheimer, The Act, the Offense, and Double Jeopardy (1949) supra, 58 Yale L.J. 513, 518; ALI Model Penal Code Proposed Official Draft (1962) § 1.07(1) (b), and Tent. Draft No. 5 (1956) Comment to former § 1.08 at pp. 37-38.)